OPINION
After an extensive trial, a jury found Beverly J. Davis guilty of both aggravated burglary and felonious assault. She was ultimately sentenced to concurrent terms of three and two years imprisonment. Davis filed a notice of appeal, and in due course, her appointed appellate counsel filed an Anders brief, alleging that after thoroughly examining the record and the law, he concluded that there were no meritorious issues for appeal.
On August 20, 2001, we informed Davis of the fact that her counsel had filed an Anders brief and granted her sixty days from that date to file her  pro se brief, if any.
No such pro se brief has been filed.
We have thoroughly examined the record of the proceedings in this case, and we agree with the assessment of appellate counsel that there are no meritorious issues for appellate review.
The judgment appealed from is affirmed.
FAIN, J. and GRADY, J., concur.